Filed 2/27/14 Conservatorship of Kathleen M. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




Conservatorship of the Person and Estate of                                                  C071630
KATHLEEN M.

RICHARD J. BURTON, as Public Guardian, etc.,                                  (Super. Ct. No. SMH0000407)

                   Petitioner and Respondent,

         v.

KATHLEEN M.,

                   Objector and Appellant.




         Kathleen M. appeals from the order reappointing a Lanterman-Petris-Short (LPS)
Act (Welf. & Inst. Code, § 5000 et seq.)1 conservator of her person and estate. She
contends: (1) there is not substantial evidence to support the trial court’s finding that she




1   Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
was presently gravely disabled; (2) there is not substantial evidence to support the
imposition of special disabilities denying her the rights and privileges to possess or
carry firearms, possess a driver’s license, enter into contracts, refuse psychiatric
treatment, give or withhold consent to medical treatment unrelated to her disability,
and vote; and (3) there is not substantial evidence to support the grant of “special
powers” to the conservator.
       We conclude that there is substantial evidence supporting the trial court’s finding
that Kathleen is gravely disabled and granting the conservator special powers. We also
conclude that there is substantial evidence supporting the imposition of all the special
disabilities, except the denial of Kathleen’s right to vote. We remand to the trial court to
restore Kathleen’s right to vote. In all other respects, we affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       At the time of the proceedings, Kathleen was 61 years old. She suffers from
schizophrenia, undifferentiated type, which is one of the more severe types of
schizophrenia. She has been conserved for several years and is currently placed at a
skilled nursing facility. Her schizophrenia manifests in chronically significant delusions
and behavioral problems associated with those delusions, including agitation, very poor
spending decisions, and being easily confused. Kathleen also has diabetes. Because of
the confusion related to her mental illness, she is not able to manage the diabetes. Her
inability to manage her diabetes is the reason the public guardian placed her in a skilled
nursing facility.
       Dr. Blair Romer, a psychiatrist with Placer County Mental Health, testified as an
expert in the diagnosis and treatment of mental disorders. Over the course of Kathleen’s
multiple conservatorships, Dr. Romer has interviewed her repeatedly and reviewed the
public guardian’s records, although he has never been her treating doctor. Kathleen has
consistently had delusions she is pregnant, sometimes with multiple babies, has millions
of dollars in lottery winnings, and owns multiple houses.

                                              2
       Dr. Romer interviewed Kathleen the day of the reappointment hearing. She was
not “so sure” about being wealthy. She reported her disability income had stopped and
she had no financial resources. She acknowledged she sometimes believes she is
pregnant and then said “I don’t participate in sexuality, but I’m either fat and sassy or
pregnant.” Kathleen has only a vague plan of what she would do if she were released
from conservatorship. She would probably live somewhere in Placer County, possibly in
Roseville, maybe in an apartment. Upon further questioning, she was unable to provide
any specific details.
       Dr. Romer concluded that as a result of her mental disorder, Kathleen was not able
to provide for her own needs of food, clothing, or shelter. He testified she is still easily
confused and delusional. She does not have a good sense of her money, how to spend it,
or how to maintain housing. She has consistently denied any mental illness in the past, as
well as during the interview prior to the hearing. She was emphatic that she does not
suffer from schizophrenia and does not need medications that would treat schizophrenia,
including any antipsychotic medications.
       At the hearing, prior to her testimony, in response to her own attorney’s request
for a continuance to prepare her testimony, Kathleen volunteered she had an honorary
law degree and had “spent ten years studying some.” During her testimony, Kathleen
provided the address of her current residence and identified it as an elder hospital. She
testified she had lived there for about six years. If she did not live there, she would live
in an apartment. She testified she had two trust accounts in Placer County. She was
unsure how much money was in the accounts, but was “sure there’s quite a bit.” She also
said she had “reimbursement of California courts” that she has never used, noting that she
had “been to court quite a few times.” Also, the California State Controller had called
her himself to inform her she had a “check sitting there.” The auditor controller told her
there were eight checks, but she could not “touch” them because they needed a signature.
She also had a joint account with her mother at Sunrise Bank and she had a Golden One

                                              3
account, which was “minus $17.99.” While on conservatorship, she received $3 every
six weeks from Social Security. If she were not conserved, she would receive about $920
a month. In addition, she had won the lottery and had three tickets worth at least $20,000
each. She planned to use those winnings to support herself.
       She estimated an apartment would cost from $595 a month for a studio to $950 a
month on up. As for providing food for herself on a daily basis, when asked if she would
take the bus or a taxi to a grocery store or a restaurant, she answered, “Yes. I did it with
my daughter and myself, certainly. Once a month, you know, I mean, you have to go buy
groceries. I buy ‘em weekly or every two-weekly. Or everybody else does it. Take a
taxi once a month. I mean, once a month. If you live somewhere central you can catch a
taxi and go, till you meet friends or something.” She estimated it would cost $80 to $100
a month for groceries. As for clothing, if she needed new clothes, she would take the bus
to go shopping, but did not mention what her clothing budget would be.
       As for the diagnosis that she had a mental illness, she testified: “. . . I had a
nervous breakdown when I was very young and I got caught up in mental illness, a
mental illness situation. I’ve never cut myself. These are from someone else scratching
me (indicating), trying to -- just in my sleep (indicating).” She stated she had
schizoaffective disorder-bipolar type, but she did not agree she was “pure schizophrenic.”
She stated she takes lithium, Abilify, Metformin for her insulin, vitamins, baby aspirin,
and Tylenol for pain. If she were not conserved she would continue taking the
medications -- “I don’t have to be forced. I just get reprimanded somehow.”
       When asked on cross-examination to explain how her purported schizoaffective
disorder affects her, Kathleen answered, “Do you see me? And that’s no medication.
The only time I’m not drugged out -- it doesn’t make me crazy. I’ve never killed anyone.
I’ve never hurt anyone. I may get a little mouthy sometimes, but so does everyone else.
When I get pushed to a situation I usually just walk away. I’m not a killer.” She
remembered testifying at her previous conservatorship hearing that she was pregnant, and

                                               4
explained: “Well, I was delusional then. I was on quite a bit of medication. And I don’t
believe that was last year. I was told the law was two years.” She believed “[f]antasy
and [her] medication” made her delusional.
       With respect to the imposition of special disabilities, the parties stipulated the trial
court could consider the declarations Dr. Romer and Dr. L.S. Ramanujam filed in support
of the reappointment petition. In his declaration signed approximately three months
before the hearing, Dr. Ramanujam declared that Kathleen: (1) should not have the
privilege to operate a vehicle, as her confusion and delusions would put her and others at
risk; (2) should not have the right to enter into contracts as she is confused and delusional
over 75 percent of the time and her judgment is impaired; (3) should not have the right to
refuse or consent to treatment related to her grave disability, as she is very delusional,
claims she is pregnant with Donald Trump’s twins and was giving one up for adoption;
(4) should not have the right to refuse or consent to routine medical treatment unrelated
to her grave disability, as she shows profound impairment and her mental illness causes
her to make poor choices and decisions; (5) should not have the right to possess a
firearm, because her mental illness keeps her very confused and delusional; and
(6) should not have the right to vote, as her “mental status is not functioning like a regular
person, she thinks the President is still Reagan who she claims is her uncle.”
       The trial court accepted Dr. Romer’s testimony and found Kathleen remained
gravely disabled and unable to provide for her food, clothing, and shelter as a result of
her mental disorder. The trial found the reappointment of the conservator “is necessary
and in the best interest of the Conservatee.” The court also expressly found Kathleen “is
in need of medical and/or psychiatric treatment and is incompetent to give consent or
approval for said treatment.” Accordingly, the court reappointed the public guardian as
the conservator of Kathleen’s person and estate. The court imposed special disabilities
prohibiting Kathleen from: possessing a driver’s license, possessing a firearm, entering
into a contract, refusing or consenting to treatment specifically related to her grave

                                               5
disability, refusing or consenting to routine medical treatment unrelated to her grave
disability, and voting. The court also granted the conservator a number of additional
powers, including the power to contract, operate a business, sell or purchase real or
personal property, exercise stock options and employ attorneys.
                                       DISCUSSION
                                    I. Grave Disability
       Kathleen contends there is not substantial evidence supporting the trial court’s
decision to reappoint the conservator, as there is not substantial evidence she is gravely
disabled. We disagree.
       In proceedings under the LPS Act, the public guardian must prove beyond a
reasonable doubt that the proposed conservatee is presently gravely disabled. (§ 5350;
Conservatorship of Roulet (1979) 23 Cal.3d 219, 235; Conservatorship of Jones (1989)
208 Cal.App.3d 292, 302-303.) As relevant in this case, to establish a person is “gravely
disabled,” the evidence must support an objective finding that due to mental disorder, a
person “is unable to provide for his or her basic personal needs for food, clothing, or
shelter.” (§ 5008, subd. (h)(1)(A); Conservatorship of Carol K. (2010) 188 Cal.App.4th
123, 134 (Carol K.).) “We review the record as a whole in the light most favorable to the
trial court judgment to determine whether it discloses substantial evidence. Substantial
evidence, which is evidence that is reasonable, credible, and of solid value, also includes
circumstantial evidence. [Citation.]” (Carol K., supra, at p. 134; Conservatorship of
Walker (1989) 206 Cal.App.3d 1572, 1577.)
       Kathleen does not challenge the sufficiency of the evidence that she has a mental
disability. She challenges only the finding that her mental disability renders her unable to
meet her personal needs for food, clothing, and shelter. Actually, Kathleen’s repeated
contention is that there is not substantial evidence that she “cannot eat, dress, or take
shelter.” The statute does not require the public guardian to demonstrate the proposed
conservatee cannot “eat, dress, or take shelter.” Rather, the standard is whether Kathleen

                                              6
can provide for her basic personal needs for food, clothing, or shelter. The evidence
supports the conclusion that she cannot.
       The record demonstrates Kathleen lacks insight into her mental illness.
Throughout her mental health history, Kathleen has consistently denied she has any
mental illness, is emphatic she does not have schizophrenia, and insists she does not
need medication to treat schizophrenia. At the hearing, she continued to deny she was
“pure schizophrenic,” claimed she always took her medications, but got reprimanded
anyway, and claimed “[f]antasy and [her] medication” made her delusional.
       Moreover, as a result of her mental illness, Kathleen is easily confused and suffers
significant delusions as to her financial means, including that she has: lottery winnings
of over $60,000, two trust accounts with “quite a bit” of money, eight reimbursement
checks from the state controller’s office, and multiple homes. She plans to support
herself with the lottery winnings. She also stated, however, that she has no financial
resources. Despite her testimony that she would probably get an apartment if she were
released from the conservatorship, Kathleen had no specific plans where she would live,
how she would obtain an apartment, or how to maintain housing. Kathleen’s delusions
regarding her financial means directly affect her ability to evaluate her actual financial
situation and provide for herself. We conclude that the trial court could reasonably infer
that her delusional beliefs regarding her wealth and property impede her ability to
provide food, clothing and shelter for herself.2



2 We reject the argument advanced by counsel for Kathleen on appeal that “If she found
out her wealth was a mere delusion, there was no evidence that she would then stop
eating, dressing, or taking shelter.” First, given Kathleen’s mental health history, the
evidence does not support the notion that Kathleen will somehow “find out” that her
wealth is a delusion. Second, as noted, the issue is not whether her mental illness
prevents her from eating, dressing or taking shelter. Rather, the issue is whether the
evidence established that due to Kathleen’s mental illness, she was unable to provide for
her personal needs for food, clothing or shelter. Third, in our substantial evidence

                                              7
       In addition, Kathleen suffers from diabetes. For Kathleen, the ability to
provide for her personal basic need of food requires more than an idea of budget
and transportation; it requires consideration of the dietary constraints and requirements
of managing her diabetes. However, the confusion resulting from her mental illness has
made her unable to manage her diabetes. The trial court could reasonably infer that
Kathleen’s delusions and confusion would impede her ability to provide food appropriate
to manage her diabetes and therefore, prevent her from providing for her personal need
for food. On the record before us, there is substantial evidence to support the finding that
Kathleen is gravely disabled.
                                  II. Special Disabilities
       Kathleen next contends there is not substantial evidence to support the trial
court’s imposition of the special disabilities denying her the rights and privileges to
possess or carry firearms, possess a driver’s license, enter into contracts, refuse
psychiatric treatment, give or withhold consent to medical treatment unrelated to her
disability, and vote. We agree only as to the right to vote.
       A finding of grave disability alone is not sufficient to justify the imposition of the
various special disabilities enumerated in section 5357. (§ 5005; Riese v. St. Mary’s
Hospital & Medical Center (1987) 209 Cal.App.3d 1303, 1313 (Riese).) The conservatee
retains the rights and privileges covered by the special disabilities unless the court, after
making separate findings of incapacity to support the imposition of the special
disabilities, imposes those disabilities and confers corresponding authority on the
conservator. (Conservatorship of George H. (2008) 169 Cal.App.4th 157, 165
(George H.); Riese, supra, 209 Cal.App.3d at p. 1313.) “The party seeking
conservatorship has the burden of producing evidence to support the disabilities sought,



review, our focus is on whether there is substantial evidence supporting the court’s
judgment, and there is.

                                              8
the placement, and the powers of the conservator, and the conservatee may produce
evidence in rebuttal. [Citation.]” (George H., supra, 169 Cal.App.4th at p. 165.) In
other words, there must be evidence in the record to support each of the specific
disabilities imposed. (Id. at pp. 165-166.)
                             A. Right to Possess a Firearm
       To support a limitation on a conservatee’s ability to possess a firearm or deadly
weapon, the court must find “that possession of a firearm or any other deadly weapon by
the person would present a danger to the safety of the person or to others.” (§ 8103,
subd. (e)(1).) Here, Dr. Rumanujam declared that, as a result of Kathleen’s mental
illness, she is confused and very delusional. Dr. Romer testified Kathleen’s delusions
resulted in behavioral problems, including agitation. There was also evidence Kathleen
had poor judgment and made poor choices. Kathleen’s trial testimony also demonstrated
significant confusion and delusions. A firearm in the hands of a confused and delusional
person would present a danger to that person and others. This was substantial evidence
from which the court could conclude Kathleen could not safely possess a firearm.
                             B. Right to a Driver’s License
       Similarly, the overriding concern in the issuance of a driver’s license is generally
whether the person is able to operate a motor vehicle safely. (Veh. Code, §§ 12800,
subd. (g), 12805, subd. (c), 12806, subd. (c); People v. Superior Court (Wilson) (1993)
18 Cal.App.4th 31, 36-37.) Mental disorders may affect a person’s “ability to exercise
reasonable and ordinary control in operating a motor vehicle” and may be the basis
for refusing that person a driver’s license. (Veh. Code, §§ 12800, subd. (g), 12806,
subd. (c).) Dr. Rumanujam declared Kathleen’s delusions and confusion would put her
and others at risk if she were permitted to operate a vehicle. In addition, there was
evidence she had poor judgment and made poor choices. This was substantial evidence
supporting the conclusion Kathleen could not operate a motor vehicle safely.



                                              9
                              C. Right to Enter into Contracts
       Under Civil Code section 1556, persons of “unsound mind” are not capable
of entering into contracts. There are essentially three classifications of incapacity
based on an “unsound mind” -- (1) entirely without understanding (Civ. Code, § 38);
(2) unsound but not entirely without understanding; and (3) susceptible to undue
influence (Civ. Code, § 39; Smalley v. Baker (1968) 262 Cal.App.2d 824, 834-835).
Here, Dr. Rumanujam indicated that Kathleen is delusional and confused over 75 percent
of the time and her judgment is impaired. Her delusions that she had millions of dollars
in lottery winnings, multiple homes, and trust accounts with “quite a bit of money” were
further evidence that she is without understanding about her financial situation and is
susceptible to undue influence. This is substantial evidence supporting the denial of her
right to contract.
                     D. Right to Refuse or Consent to Medical Treatment
       In Riese, the Supreme Court outlined the factors courts must evaluate in
considering whether a gravely disabled person is incapable of making medical treatment
decisions: “(a) whether the patient is aware of his or her situation (e.g., if the court is
satisfied of the existence of psychosis, does the individual acknowledge that condition);
(b) whether the patient is able to understand the benefits and the risks of, as well as the
alternatives to, the proposed intervention . . . ; and (c) whether the patient is able to
understand and to knowingly and intelligently evaluate the information required to be
given patients whose informed consent is sought (§ 5326.2) and otherwise participate in
the treatment decision by means of rational thought processes.” (Riese, supra,
209 Cal.App.3d at pp. 1322-1323.)
       Using these criteria, the record supports the trial court’s finding that Kathleen was
incompetent to make medical decisions, both related to her grave disability and unrelated




                                              10
to it.3 Kathleen consistently denied she had a mental illness and believed the medications
she is given for her mental illness cause her delusions. Her confusion and delusions have
impaired her ability to manage her diabetes. In addition, she regularly believes she is
pregnant. Dr. Rumanujam declared Kathleen should not have the right to refuse or
consent to treatment because of her delusions, including her delusion of pregnancy. The
doctor also declared Kathleen should not have the right to refuse or consent to treatment
because she shows profound impairment and her mental illness causes her to make poor
choices. This evidence supports the finding that Kathleen is incompetent to make
medical decisions, as it demonstrates a lack of awareness or acknowledgment of her
condition, an inability to understand proposed interventions and an inability to understand
and evaluate the information given to her and to participate in treatment decisions with a
rational thought process.
                                      E. Right to Vote
       As relevant here, the Elections Code provides that a person shall be disqualified
from voting if a conservator of the person and estate is appointed and the person is “not
capable of completing an affidavit of voter registration in accordance with [Elections
Code] section 2150.” (Elec. Code, § 2208, subd. (a)(2).) Essentially, Elections Code
section 2150 requires that the affidavit show the affiant’s name, place of residence,
mailing address, date of birth and driver’s license or social security number, state or
country of birth, occupation, political affiliation, prior voter registration, and that the
affiant is not currently imprisoned or on parole for a felony conviction. There is no
evidence supporting the finding that Kathleen is not capable of completing an affidavit of
voter registration.



3 Based on the record in this case, we address these disabilities together. We
acknowledge, however, these are distinct disabilities, to be imposed and considered
separately by the trial court.

                                               11
       Dr. Rumanujam’s declaration states Kathleen should be denied the right to vote
because her “mental status is not functioning like a regular person, she thinks the
president is still Reagan who she claims is her uncle.” This is certainly evidence that
Kathleen is confused and delusional. As we have noted, the record also supports the
conclusion that Kathleen’s judgment and insight are impaired. However, under the
statutory scheme, confusion, impaired judgment, and lack of insight are not grounds for
a disqualification from voting.
       There was no evidence presented on Kathleen’s ability to complete a voter
registration affidavit and no testimony on the salient points delineated in the statute
which constitutes an ability to complete the voter registration affidavit. Nor did
Kathleen’s testimony fill the evidentiary void. In her testimony, Kathleen correctly
identified where she currently resided. She was not asked any other questions relevant to
her ability to complete a voter registration affidavit. There simply is not evidence in this
record that Kathleen was unable to complete an affidavit of voter registration.
Accordingly, we cannot uphold the imposition of that special disability.
                                    III. Special Powers
       Kathleen’s final contention is that the special powers granted to the public
guardian under the conservatorship are not supported by substantial evidence. Again, we
disagree.
       “The purpose of a conservatorship is to provide a legally competent person to
act, under the court’s guidance, as the conservatee’s agent in the management of estate
property. [Citations.] A conservator has control of the estate, which is held in trust for
the benefit of the conservatee. [Citations.] A conservator, under the court’s scrutiny,
has the power to make decisions on behalf of the conservatee. This includes exercising
legal rights a conservatee had as a trustor. [Citations.]” (Brown v. Labow (2007)
157 Cal.App.4th 795, 814-815.) The trial court may grant a conservator of the estate the
additional powers specified in Probate Code section 2400 et seq. and section 2591 “if the

                                             12
court determines that, under the circumstances of the particular guardianship or
conservatorship, it would be to the advantage, benefit, and best interest of the estate
to do so.” (Prob. Code, § 2590, subd. (a); Welf & Inst. Code, § 5357.) There is no
requirement that the trial court provide a specific statement on the record of the reasons
for each power. (George H., supra, 169 Cal.App.4th at p. 165.)
       Here, the trial court found it was in Kathleen’s best interest to grant the
conservator the special powers delineated in Probate Code section 2591, as well as the
power to contract for the conservatorship and employ and pay attorneys, accountants,
investment counsel, agents, depositories and employees. The record demonstrating
Kathleen’s confusion, delusions (particularly those regarding her finances), poor
spending choices, limited insight, and poor judgment provides substantial evidence
supporting these special powers.
                                       DISPOSITION
       The matter is remanded to the trial court with directions to restore Kathleen’s right
to vote and to notify the county elections official that her right to vote has been restored.
In all other respects, the order reappointing a conservator, imposing special disabilities,
and granting special powers is affirmed.



                                                            MURRAY              , J.



We concur:



          RAYE               , P. J.



         HOCH                , J.

                                              13